Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on September 13, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly submitted amended claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The amended Claims 1-20 are directed to improve security in conducting a transaction, receive, from a device of a user, a user account identifier associated with a user account, the user account identifier including data indicating at least one digital wallet associated with the user account, receiving, by a management server via a first network, from a merchant device of a merchant, a credit request comprising a merchant identifier and a credit amount, receiving, by the management server via the first network, the user account identifier, and identify the at least one digital wallet based on the user account identifier; sending via a second network, by a management server, a verification request to the user device to allow the user to decline a fraudulent credit request received via the first network, the second network being different from the first network; receiving, via the second network, a verification input from the user device, comparing the verification input received via the second network with registration data stored in a database during registration of the digital wallet and the user account; upon the registration data matching the received verification input, determine, by a management server, a quantity of points to be credited to the at least one digital wallet, the quantity of the points representing a difference between a payment amount paid by the user in the transaction and a transaction amount associated with the transaction multiplied by a conversion ratio that has a value greater than 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1 .111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693